DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 5 May 2021. As directed by the amendment: claims 1-3, 5, 7-11, 13-15, and 17-18 have been amended, claims 4, 6, and 19-20 have been canceled. Thus claims 1-3, 5, and 7-18 are presently pending in this application. Applicant’s amendments to the Claims and the Specification have overcome each objection and 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action mailed 5 February 2021.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
	Claims 1 and 17 are objected to because they recite the limitations “a plurality of carrying recesses”, “a plurality of carrying holes”, “a plurality of carrying slits”, and claim 17 additionally recites “a plurality of cutout portions”; it not clear that each microneedle only contains one of each of the recesses, holes, slits, and cutout portions.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Claims 1 and 17 are rejected because they recite the limitation “a plurality of needle units disposed around respective needle openings and each of the plurality of needle units having a plurality of microneedles”. It is unclear what structure a needle unit implies. 
	Claims 7 and 18 are rejected because of the limitation ”provided in one side or the other side of the substrate.” It is unclear which sides are which and it is further unclear if the limitation is intended to limit the carrying recess to only one side of the substrate. The limitation might be better worded as “provided in only one side of the substrate”, or, if it is not intended to be limiting to only one side, the limitation could be “provided in one of the sides of the substrate”.
Claim 9 is rejected because there is insufficient antecedent basis for the limitation “the corresponding carrying recess provided in the substrate and the corresponding microneedle”. The examiner notes that in the previous claim set, there was antecedent basis for this configuration in claim 6, however, now that claim 6 is canceled, claim 9 does not depend on a claim that introduces the carrying recess being provided in both the microneedle and the substrate. The examiner notes that such an introduction is in current claim 7.
Claims 2-16 and 18 are rejected as being dependent on rejected claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Scherr et al. (US 2016/0339223 A1) in view of Melsheimer (US 2011/0034860 A1) and Yamamoto et al. (US 2016/0206866 A1). 
Regarding claim 1, Scherr et al. discloses a microneedle array (10 Fig 1) comprising: a substrate (11 Fig 1); a plurality of needle openings (31 Fig 1) in the substrate; a plurality of needle units (51, 55 Fig 2) disposed around respective needle openings and each of the plurality of needle units having a plurality of microneedles circumferentially arranged at predetermined intervals around a respective needle opening (Figs 1, 6) to protrude from the substrate so as to be inserted into the skin (Fig 2, [0023]), each of the plurality of microneedles including a first needle section (1st needle section- see annotated Fig 6 below)  having a first end (1st end- Fig 6 below) connected to the substrate and a second end (2nd end- Fig 6 below) opposite to the first end, and a second needle section (2nd needle section- Fig 6 below) having a first end (1st end- Fig 6 below) connected to the second end of the first needle section and a second end (2nd end- Fig 6 below) being a distal end of a corresponding microneedle opposite to the first end of the second needle section. 
    PNG
    media_image1.png
    514
    668
    media_image1.png
    Greyscale

However, Scherr et al. fails to disclose a plurality of carrying recesses configured to provide a flow path for a drug; a plurality of carrying holes configured to store the drug therein; and a plurality of carrying 
Melsheimer teaches a plurality of carrying holes (18 Fig 3) configured to store the drug therein; and a plurality of carrying slits (26 Fig 3), each of the plurality of carrying slits extending from the distal end of the corresponding microneedle to a corresponding carrying hole (Fig 3) and configured to guide the drug stored in a corresponding carrying hole to the distal end of the corresponding microneedle [0032]. It would have been obvious to one of ordinary skill at the time of effective filing for the plurality of microneedles of modified Scherr et al. to include a plurality of carrying holes and slits as taught by Melsheimer to provide a cavity to retain a bioactive agent in the microneedle and a path for the bioactive agent occupying the cavity to move to the target tissue [0031]-[0032].
Yamamoto et al. teaches a plurality of carrying recesses (51 Fig 10) configured to provide a flow path for a drug [0066]. It would have been obvious to one of ordinary skill at the time of effective filing for the microneedles of modified Scherr et al. to include the limitations as taught by Yamamoto et al. to allow an active component to enter the skin without removing the microneedles so that the dose of the active component can be increased past the amount that can be retained on the microneedle [0007].
Modifying Scherr et al. to include the limitations of Melsheimer and Yamamoto et al. would result in a plurality of microneedles where each of the plurality of carrying slits extend to a corresponding carrying recess and are configured to guide the drug stored in the corresponding carrying hole to the distal end of the corresponding microneedle through the corresponding carrying recess (the carrying recess of Yamamoto et al. extends along the body of the microneedle, the carrying slit of Melsheimer extends from the distal end of the microneedle to the carrying hole. Combining these two features would result in the carrying hole of Melsheimer positioned within the carrying recess of Yamamoto et al. with the slit of Melsheimer extending from the carrying hole through the carrying recess and to the distal end of the microneedle, guiding the drug stored in the carrying hole to the distal end of the microneedle through the corresponding carrying recess).
Regarding claim 2, modified Scherr et al. teaches the microneedle array of claim 1. Scherr et al. further teaches wherein said each of the plurality of needle openings (31 Fig 1) is provided in the substrate in a circular or regular polygonal shape (Fig 6 [0024]).
Regarding claim 3, modified Scherr et al. teaches the microneedle array of claim 2. Scherr et al. further teaches wherein the plurality of microneedles of the respective needle unit is arranged such that, when said each of the plurality of needle 3Docket No.: 6302-005openings (31 Fig 1) has the regular polygonal shape, the plurality of microneedles (55, 51 Fig 6) is respectively provided on the substrate at middle portions of respective sides of said each of the plurality of needle openings (Fig 6, [0028]).
Claims 5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scherr et al. (US 2016/0339223 A1) in view of Melsheimer (US 2011/0034860 A1), Yamamoto et al. (US 2016/0206866 A1) and Buysman et al. (US 2013/0331818 A1).
Regarding claim 5, modified Scherr et al. teaches the microneedle array of claim 1. Scherr et al. further discloses wherein the second needle section of each of the plurality of microneedles has a shape of an arrowhead (the second needle section is a sharp triangular point) having a gradually narrower width from the first end to the second end thereof in a longitudinal direction (Fig 6). However, modified Scherr et al. fails to disclose and has, on the first end thereof, an engagement protrusion having a width greater than that of the second end of the first needle section. 
Buysman et al. teaches wherein the second needle section (See annotated Fig below) has, on the first end thereof, an engagement protrusion (135b Fig 3a) having a width greater than that of the second end of the first needle section (Fig 3a). It would have been obvious to one of ordinary skill at the time of effective filing for the microneedles of modified Scherr et al. to have the limitations as taught by [0035].
    PNG
    media_image2.png
    500
    603
    media_image2.png
    Greyscale

Regarding claim 9, modified Scherr et al. teaches the microneedle array of claim 5, wherein each of the plurality of carrying holes is provided in the corresponding carrying recess provided in the substrate and the corresponding microneedle along the longitudinal direction (the carrying holes would be provided in the corresponding carrying recess of the microneedles of modified Scherr et al., see the rejection of claim 1).
Regarding claim 10, modified Scherr et al. teaches the microneedle array of claim 9. However, modified Scherr et al. fails to teach wherein the carrying hole has an inner diameter gradually decreasing from top toward bottom of the first or second needle section.
Melsheimer teaches wherein the carrying hole has an inner diameter gradually decreasing from top toward bottom of the first or second needle section (Fig 3, [0029] “an oval cavity, or a pear-shaped cavity”). It would have been obvious to one of ordinary skill at the time of effective filing to change the shape of the carrying hole of modified Scherr et al. as taught by Melsheimer since such a modification in shape is a matter of design choice which a person of ordinary skill in the art would have found obvious. See MPEP 2144.04 IV.B.
Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Scherr et al. (US 2016/0339223 A1) in view of Melsheimer (US 2011/0034860 A1), Yamamoto et al. (US 2016/0206866 A1), Buysman et al. (US 2013/0331818 A1), and Yuzhakov (US 2007/0161964 A1).
Regarding claim 7, modified Scherr et al. teaches the microneedle array of claim 5. Yamamoto et al. teaches wherein each of the plurality of carrying recesses has a second end (the end of 51 Fig 10 by the tip of the microneedle 50) disposed to extend toward the distal end of the corresponding microneedle (50 Fig 10) in the longitudinal direction. Yamamoto et al. further teaches “the start point, the end point, and the length of the groove 51 can be set as desired as long as the groove 51 intersects the surface of the skin in the needle inserted state.” [0065] However, is silent to wherein each of the plurality of carrying recesses is provided in one side or the other side of the substrate, and has a first end partially disposed in the substrate.
Yuzhakov teaches each of a plurality of carrying recesses ([0037] “a groove”) is provided in one side of the substrate ([0037] “the channel may comprise a groove on one surface of the microneedle that is only open to the outside environment on one side of the microneedle”), and has a first end partially disposed in the substrate ([0037] “The channel preferably extends from the substrate toward the tip through a substantial portion of a length dimension of the microneedles.”, the position as shown by 24 Fig 2). It would have been obvious to one of ordinary skill at the time of effective filing for the carrying recess of modified Scherr et al. to have the limitations as taught by Yuzhakov so the recess is in fluid communication with the aperture of the substrate to facilitate delivery of the drug from the substrate to beneath the skin surface [0037][0043].
Regarding claim 8, modified Scherr et al. teaches the microneedle array of claim 7. Modified Scherr et al. further teaches wherein said each of the plurality of carrying slits extends from the second end of the corresponding carrying recess to the distal end of the corresponding microneedle (as described in the rejection of claim 1, combining the teachings of the recesses of Yamamoto et al. and the holes and slits of Melsheimer would result in the carrying hole being positioned within the carrying recess with the slit extending from the carrying hole through the second end of the carrying recess and to the distal end of the microneedle).  

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scherr et al. (US 2016/0339223 A1) in view of Melsheimer (US 2011/0034860 A1), Yamamoto et al. (US 2016/0206866 A1) and Tomono (US 2009/0234301 A1). 
Regarding claim 12, modified Scherr et al. discloses the microneedle array of claim 1. However, modified Scherr et al. is silent to wherein the substrate or the microneedle is formed of bioabsorbable metal. 
Tomono teaches wherein the microneedle is formed of bioabsorbable metal ([0067] “magnesium alloy”). It would have been obvious to one of ordinary skill at the time of effective filing for the microneedle of Scherr et al. to be made of bioabsorbable metal as taught by Tomono so when the needle breaks it is decomposed in the body and disappears, and this thus causes no harm to the patient [0040], [0067].
Regarding claim 16, modified Scherr et al. discloses the microneedle array of claim 12. Tomono further teaches wherein the bioabsorbable metal contains magnesium ([0067] “magnesium alloy”).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Scherr et al. (US 2016/0339223 A1) in view of Melsheimer (US 2011/0034860 A1), Yamamoto et al. (US 2016/0206866 A1), Tomono (US 2009/0234301 A1) and Buysman et al. (US 2013/0331818 A1).
Regarding claim 13, modified Scherr et al. discloses the microneedle array of claim 12. However, modified Scherr et al. fails to teach further comprising a cutout portion at a connection between the first needle section and the substrate on opposite widthwise sides of the first end of the first needle section.
Buysman et al. teaches wherein a cutout portion (33 Fig 3a) is provided at a connection between the first needle section and the substrate (See annotated figure below) on opposite widthwise (the cutout portion 33 Fig 3a runs widthwise along the first end of the first needle section from one side to the other). 

    PNG
    media_image3.png
    363
    443
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the microneedles of modified Scherr et al. to include the cutout portion with the limitations as taught by Buysman et al. to be able to withdraw the substrate from the tissue surface while the penetrating member remains lodged in the tissue [0037], this way the substrate does not have to be in place over the whole duration of treatment.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Scherr et al. (US 2016/0339223 A1) in view of Melsheimer (US 2011/0034860 A1), Yamamoto et al. (US 2016/0206866 A1), Tomono (US 2009/0234301 A1), Buysman et al. (US 2013/0331818 A1) and Desimone et al. (US 2018/0064920 A1). 
Regarding claim 14, modified Scherr et al. teaches the microneedle array of claim 13. Modified Scherr et al. further teaches wherein the cutout portion (33 Fig 3a of Buysman et al.) is disposed between the opposite widthwise sides of the first needle section and a first end of the carrying hole (a carrying hole in the microneedle would be between the opposite widthwise ends, the cutout portion of Buysman et al. extends the whole width which would include between the widthwise ends and a first end of a carrying hole) at the first end of the first needle section. However, fails to teach wherein the cutout portion has cutout slits.
(Physical perforation B Fig 2). It would have been obvious to one of ordinary skill at the time of effective filing for the cutout portion of modified Scherr et al. to have cutout slits as taught by Desimone et al. since such a modification is the result of a simple substitution of one known element (fracturable weakened material of Buysman et al.) for another (frangible slits of Desimone et al.) to achieve a predictable result (a weakened portion that can be fractured).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scherr et al. (US 2016/0339223 A1) in view of Melsheimer (US 2011/0034860 A1), Yamamoto et al. (US 2016/0206866 A1), Tomono (US 2009/0234301 A1), Buysman et al. (US 2013/0331818 A1) and McAllister et al. (US 2018/0133447 A1).
Regarding claim 15, modified Scherr et al. teaches the microneedle array of claim 13. Modified Scherr et al. teaches wherein the cutout portion is disposed at the opposite widthwise sides of the first end of the first needle section (33 Fig 3a of Buysman et al.) so as to communicate with a corresponding needle opening (31 Fig 1 of Scherr et al.). However, modified Scherr et al. fails to teach wherein the cutout portion has notches.
McAllister et al. teaches wherein the cutout portion ([0039] “predefined fracture region”) has notches disposed at the opposite widthwise sides (140 Fig 1A, [0039]) of the first end of the first needle section. It would have been obvious to one of ordinary skill at the time of effective filing for the cutout portion of modified Scherr et al. to have notches as taught by McAllister et al. since such a modification is the result of a simple substitution of one known element (fracturable weakened material of Buysman et al.) for another (notches forming a fracture region of McAllister et al.) to achieve a predictable result (a weakened portion that can be fractured).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scherr et al. (US 2016/0339223 A1) in view of Buysman et al. (US 2013/0331818 A1), Melsheimer (US 2011/0034860 A1), Yamamoto et al. (US 2016/0206866 A1), and Yuzhakov (US 2007/0161964 A1).
Regarding claim 17, Scherr et al. discloses a microneedle array comprising: a substrate; a plurality of needle openings in the substrate; a plurality of microneedles circumferentially arranged at predetermined intervals around a respective needle openings on the substrate to protrude from the substrate so 5Docket No.: 6302-005as to be inserted into the skin, each of the plurality of microneedles including a first needle section having a first end connected to the substrate and a second end opposite to the first end, and a second needle section having a first end connected to the second end of the first needle section and a second end being a distal end of a corresponding microneedle opposite to the first end of the second needle section, the second needle section having a shape of an arrowhead (the second needle section is a sharp triangular point) having a gradually narrower width from the first end to the second end thereof (Fig 6),

    PNG
    media_image1.png
    514
    668
    media_image1.png
    Greyscale

However, Scherr et al. fails to disclose and having an engagement protrusion on the first end of the second needle section having a width greater than that of the second end of the first needle section; a plurality of carrying recesses configured to provide a flow path for a drug, each of the plurality of 
Buysman et al. teaches and having an engagement protrusion (135b Fig 3a) on the first end of the second needle section having a width greater than that of the second end of the first needle section (See annotated Fig 3a below). It would have been obvious to one of ordinary skill at the time of effective filing for the microneedles of modified Scherr et al. to have the limitations as taught by Buysman et al. to “prevent backwards movement of the member once in the tissue” [0035].
    PNG
    media_image2.png
    500
    603
    media_image2.png
    Greyscale

Melsheimer teaches a plurality of carrying holes (18 Fig 3) configured to store the drug therein; and a plurality of carrying slits (26 Fig 3), each of the plurality of carrying slits extending from the distal end of the corresponding microneedle to a corresponding carrying hole (Fig 3) and configured to guide the drug stored in a corresponding carrying hole to the distal end of the corresponding microneedle [0032]. It would have been obvious to one of ordinary skill at the time of effective filing for the plurality of microneedles of modified Scherr et al. to include a plurality of carrying holes and slits as taught by Melsheimer to provide a cavity to retain a bioactive agent in the microneedle and a path for the bioactive agent occupying the cavity to move to the target tissue [0031]-[0032]. 
Yamamoto et al. teaches a plurality of carrying recesses (51 Fig 10) configured to provide a flow path for a drug [0066]. It would have been obvious to one of ordinary skill at the time of effective filing for the microneedles of modified Scherr et al. to include the limitations as taught by Yamamoto et al. to allow an active component to enter the skin without removing the microneedles so that the dose of the active component can be increased past the amount that can be retained on the microneedle [0007].
Modifying modified Scherr et al. to include the limitations of Melsheimer and Yamamoto et al. would result in a plurality of microneedles where each of the plurality of carrying slits extend to a corresponding carrying recess and are configured to guide the drug stored in the corresponding carrying hole to the distal end of the corresponding microneedle through the corresponding carrying recess (the carrying recess of Yamamoto et al. extends along the body of the microneedle, the carrying slit of Melsheimer extends from the distal end of the microneedle to the carrying hole. Combining these two features would result in the carrying hole of Melsheimer positioned within the carrying recess of Yamamoto et al. with the slit of Melsheimer extending from the carrying hole through the carrying recess and to the distal end of the microneedle, guiding the drug stored in the carrying hole to the distal end of the microneedle through the corresponding carrying recess).
Modified Scherr et al. further teaches wherein each of the plurality of carrying recesses has a second end (Yamamoto et al.- the end of 51 Fig 10 by the tip of the microneedle 50) disposed to extend toward the distal end of the corresponding microneedle (Yamamoto et al.- 50 Fig 10) in the longitudinal direction. Yamamoto et al. further teaches “the start point, the end point, and the length of the groove 51 can be set as desired as long as the groove 51 intersects the surface of the skin in the [0065] However, is silent to wherein each of the plurality of carrying recesses is provided in one side or the other side of the substrate, and has a first end partially disposed in the substrate.
Yuzhakov teaches each of a plurality of carrying recesses ([0037] “a groove”) is provided in one side of the substrate ([0037] “the channel may comprise a groove on one surface of the microneedle that is only open to the outside environment on one side of the microneedle”), and has a first end partially disposed in the substrate ([0037] “The channel preferably extends from the substrate toward the tip through a substantial portion of a length dimension of the microneedles.”, the position as shown by 24 Fig 2). It would have been obvious to one of ordinary skill at the time of effective filing for the carrying recess of modified Scherr et al. to have the limitations as taught by Yuzhakov so the recess is in fluid communication with the aperture of the substrate to facilitate delivery of the drug from the substrate to beneath the skin surface [0037][0043].
Buysman et al. teaches a plurality of cutout portions (33 Fig 3a), each of the plurality of cutout portions between the first end of a corresponding first needle section and the substrate (See annotated figure below), and intersecting the corresponding carrying recess (the cutout portion 33 Fig 3a runs widthwise along the first end of the first needle section from one side to the other, the cutout portions would intersect a carrying recess that extends from the microneedle to the substrate). 
    PNG
    media_image3.png
    363
    443
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the microneedles of modified Scherr et al. to include the cutout portion with the limitations as taught by Buysman et al. to [0037], this way the substrate does not have to be in place over the whole duration of treatment.
Regarding claim 18, modified Scherr et al. teaches the microneedle array of claim 17. Modified Scherr et al. further teaches wherein said each of the plurality of carrying recesses is provided in one side or the other side of the substrate (Yamamoto et al.- groove 51 Fig 10, Yuzhakov- Fig 2 the groove extends to the substrate).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783